 

--------------------------------------------------------------------------------

Exhibit 10.1
 


 
 
[EXECUTION COPY]
FIRST AMENDMENT
 
TO
 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Agreement”), is made and entered into as of August 16, 2010 (the “Effective
Date”), by and among James River Coal Company, a corporation organized under the
laws of Virginia (“JRCC”), and certain of JRCC’s Subsidiaries identified on the
signature pages hereof, as borrowers (such Subsidiaries, together with JRCC, are
referred to hereinafter each individually as a “Borrower”, and collectively,
jointly and severally, as the “Borrowers”), and the other credit parties party
hereto, identified on the signature pages hereof as Guarantors (together, the
Borrowers and Guarantors, the “Credit Parties”), the Lenders (as hereinafter
defined) party hereto, General Electric Capital Corporation (“GECC”), a
corporation formed under the laws of Delaware, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, if any, the
“Administrative Agent”) and as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”).
 
W I T N E S S E T H:


WHEREAS, the Borrowers, the other Credit Parties signatory thereto, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”), the L/C Issuers from time to time party thereto, the
Administrative Agent, the Collateral Agent, and the other agents and arrangers
from time to time party thereto are parties to that certain Amended and Restated
Revolving Credit Agreement, dated as of January 28, 2010 (as amended, restated,
supplemented and otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders and the L/C Issuers have committed to make certain
loans and other extensions of credit to the Borrowers upon the terms and
conditions set forth therein; and
 
WHEREAS, the Borrowers have requested that the undersigned Lenders and the
Administrative Agent agree to amend certain of the terms and provisions of the
Credit Agreement and the Security Agreement, as specifically set forth in this
Agreement; and


WHEREAS, the undersigned Lenders and the Administrative Agent are prepared to
amend the Credit Agreement and the Security Agreement on the terms, subject to
the conditions and in reliance on the representations set forth herein.
 
NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
 
1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as amended hereby).
 


 
 

--------------------------------------------------------------------------------

 


2.           Amendments to the Credit Agreement.
 
(a)           Section 1.01 of the Credit Agreement, Definitions, is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order:
 
“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any of its Subsidiaries by GE Capital or any of
its Affiliates or by any Lender or any of its Affiliates: (a) any services
provided from time to time in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, depository, electronic funds transfer,
information reporting, lockbox, stop payment, overdraft and/or wire transfer
services; (b) commercial credit card and purchasing cards; (c) leases (including
equipment leases) and letters of credit and (d) other banking products or
services approved by the Administrative Agent; provided, however, that, except
for Bank Products that have been provided or arranged by GE Capital or an
Affiliate of GE Capital, for any of the foregoing to be included for purposes of
a distribution under SECTION 2.09(a)(ii)) and for the purposes of the definition
of “Obligations”, the applicable bank product provider and the applicable Credit
Party or Subsidiary must have provided written notice to the Administrative
Agent of (i) the existence of such Bank Product, (ii) the maximum dollar amount
of obligations arising thereunder (“Bank Product Amount”), and (iii) the
methodology to be used by such parties in determining the Bank Product Amount
owing from time to time.
 
“Bank Product Amount” has the meaning specified in the definition of Bank
Product.
 
(b)           The definition of the term “Obligations” contained in Section 1.01
of the Credit Agreement, Definitions, is hereby amended by amending and
restating such definition in its entirety:
 
“Obligations” means (a) all Loans, Lender Expenses, advances, debts,
liabilities, fees, interest, obligations, covenants and duties, owing by any
Credit Party to the Administrative Agent, the Collateral Agent, any L/C Issuer,
any Lender, any Affiliate of any Lender, or any Person entitled to
indemnification pursuant to SECTION 14.9 of this Agreement, of any kind or
nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification, interest rate
contract, foreign exchange contract or in any other manner, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, but in all such circumstances only to the extent now existing
or hereafter arising or however acquired, arising under or in connection with
this Agreement, the Notes, any other Loan Document or any application or
documentation of any L/C Issuer in connection with the issuance of a Letter of
Credit and (b) all obligations and liabilities in respect of Bank Products owing
by any Credit Party or any of its Subsidiaries to GE Capital or any of its
Affiliates or any Lender or any of its Affiliates, now existing or hereafter
arising and however acquired.  The term “Obligations” includes all interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), charges, expenses, fees, attorneys’ fees and disbursements,
Lender Expenses and any other sum chargeable to the Credit Parties under this
Agreement, the Notes, or any other Loan Document and in respect of any Bank
Products.  The parties agree that the aggregate amount of recourse to the
Collateral in respect of obligations and liabilities of the Credit Parties and
their Subsidiaries under leases constituting Bank Products shall not, at any
time, without the consent of all of the Lenders, exceed $20,000,000.
 


 
2

--------------------------------------------------------------------------------

 


(c)           Section 2.09 of the Credit Agreement, Application of Payments and
Proceeds, is hereby amended by restating the second sentence of subsection
2.09(a)(ii) in its entirety as follows:
 
“In all circumstances, after acceleration or maturity of the Obligations, all
payments and proceeds of Collateral shall be applied to amounts then due and
payable in the following order:  (A) to the payment of any Protective Advances
funded by the Collateral Agent; (B) fees, costs and expenses, including Lender
Expenses, of Agents payable or reimbursable by the Credit Parties under the Loan
Documents; (C) to payment of Lender Expenses of Lenders payable or reimbursable
by the Borrowers under this Agreement; (D) to payment of all accrued unpaid
interest on the Obligations and fees owed to Agents, Lenders and L/C Issuers;
(E) to payment of principal of the Obligations (other than Bank Products)
including, without limitation, to the payment of unreimbursed draws or payments
made by the L/C Issuers under Letters of Credit; (F) to the cash
collateralization of contingent Letter of Credit Usage obligations to the extent
not then due and payable); (G) to all other Obligations (including Bank
Products); and (H) any remainder shall be for the account of and paid to whoever
may be lawfully entitled thereto.”
 
(d)           Article XIII of the Credit Agreement, The Agents, is hereby
amended by inserting the following new Sections 13.15 and 13.16 immediately
following existing Section 13.14:
 
“SECTION 13.15   Information Regarding Bank Products.  Each Lender agrees that,
upon the reasonable request of the Administrative Agent, it shall from time to
time provide the Administrative Agent with updated information regarding the
Bank Product Amounts in order to facilitate the Administrative Agent’s
administration of the credit facilities hereunder (it being understood that upon
the failure of any Lender or any Affiliate of a Lender to provide such
information, the Administrative Agent may, in its discretion, exclude the Bank
Product Amounts of such Lender or such Affiliate from the “Obligations” and from
distributions under SECTION 2.09(a)(ii)).
 
SECTION 13.16   Providers of Bank Products.
 
(a)           Each provider of Bank Products, by accepting the benefits of the
Loan Documents, agrees that (i) any action taken by any Agent or the Required
Lenders (or, if expressly required hereby, a greater proportion of the Lenders)
in accordance with the provisions of the Loan Documents, (ii) any action taken
by any Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by any Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of providers of Bank Products.
 


 
3

--------------------------------------------------------------------------------

 


(b)           The benefit of the provisions of the Loan Documents directly
relating to the Collateral or any Lien granted thereunder shall extend to and be
available to any provider of Bank Products that is not a Lender or an L/C Issuer
party hereto as long as, by accepting such benefits, such Person agrees, as
among the Agents and all Lenders and L/C Issuers party hereto, that such Person
is bound by (and, if requested by the Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to the Administrative
Agent) this Article XIII and such other provisions applicable thereto and the
decisions and actions of Agents and the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders or
other parties hereto as required herein) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by SECTION 13.05 only to the extent of Indemnified Matters with
respect to or otherwise relating to the Collateral held for the benefit of such
Person, in which case the obligations of such Person thereunder shall not be
limited by any concept of pro rata share or similar concept, (b) each Agent, the
Lenders and the L/C Issuers party hereto shall be entitled to act at its sole
discretion, without regard to the interest of such Person, regardless of whether
any Obligation to such Person thereafter remains outstanding, is deprived of the
benefit of the Collateral, becomes unsecured or is otherwise affected or put in
jeopardy thereby, and without any duty or liability to such Person or any such
Obligation and (c) except as otherwise set forth herein, such Person shall not
have any right to be notified of, consent to, direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under
any Loan Document.”
 
3.           Amendment to Security Agreement.  The definition of the term
“Secured Party” contained in Section 1.1 of the Security Agreement, Defined
Terms, is hereby amended by amending and restating such definition in its
entirety as follows:
 
“Secured Parties” means each of the Agents, the Lenders, any Lender (or the
Affiliate of any Lender) providing any Bank Product, and the L/C Issuers.
 
4.           Collateral and Guaranty Matters.  Notwithstanding anything to the
contrary contained in the Credit Agreement or in any other Loan Document the
Agents, the Lenders, the L/C Issuers and the Credit Parties acknowledge and
agree that (x) the guaranty of the Guaranteed Obligations made by the Guarantors
under the Guaranty and (y) the Collateral granted by the Credit Parties as
collateral security for the Obligations under the Loan Documents, are granted to
and held by the Collateral Agent (subject to the express limitations contained
in any Loan Document) for the benefit of the Agents, the Lenders, the L/C
Issuers, the providers of Bank Products and their respective permitted
successors, permitted transferees, endorsees and assigns.
 


 
4

--------------------------------------------------------------------------------

 


5.           Affirmation and Acknowledgment of the Borrowers.  The Borrowers
hereby ratify and confirm all of their Obligations to the Lenders, including,
without limitation, the Loans, and the Borrowers hereby affirm their absolute
and unconditional promise to pay to the Lenders all indebtedness, obligations
and liabilities in respect of the Loans, the Letters of Credit, and all other
amounts due under the Credit Agreement and the other Loan Documents as amended
hereby.  The Borrowers hereby confirm that the Obligations are and remain
secured pursuant to the Loan Documents and pursuant to all other instruments and
documents executed and delivered by the Borrowers as security for the
Obligations.
 
6.           No Other Waivers, Amendments or Consents.
 
Except for the amendments expressly set forth and referred to in Section 2 and
Section 3 hereof, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect.  Nothing in this Agreement is intended
or shall be construed to be a novation of any Obligations or any part of the
Credit Agreement or any of the other Loan Documents or to affect, modify or
impair the continuity or perfection of the Administrative Agent’s Liens under
the Credit Agreement and Loan Documents.
 
7.           Representations, Warranties and Covenants.  To induce the
undersigned Lenders to enter into this Agreement, the Credit Parties hereby
warrant, represent and covenant to and with to the Lenders and the
Administrative Agent that: (a) this Agreement has been duly authorized, executed
and delivered by the Credit Parties; (b) this Agreement and the Credit Agreement
as amended hereby constitute legal, valid and binding obligations of the Credit
Parties, enforceable in accordance with their respective terms; (c) after giving
effect to this Agreement, no Default or Event of Default has occurred and is
continuing as of this date; (d) no approval or consent of, or filing with, any
governmental agency or authority is required to make valid and legally binding
the execution, delivery or performance by the Credit Parties of this Agreement
or the Credit Agreement or any other Loan Document as amended hereby; and (e)
after giving effect to this Agreement, all of the representations and warranties
made by the Credit Parties in the Credit Agreement and the other Loan Documents
are true and correct in all material respects on and as of the date of this
Agreement (except to the extent that any such representations or warranties
expressly referred to a specific prior date and except for changes therein
expressly permitted or expressly contemplated by the Credit Agreement or the
other Loan Documents).  Any breach by the Credit Parties of any of its
representations, warranties and covenants contained in this Section 5 shall be
an Event of Default under the Credit Agreement.
 
8.           Conditions to Effectiveness.  This Agreement shall not become
effective unless and until the Administrative Agent has received one or more
counterparts of this Agreement, duly executed, completed and delivered by the
Borrowers, the other Credit Parties and the Required Lenders.
 
9.           Reimbursement of Expenses.  The Borrowers hereby agree to reimburse
the Administrative Agent on demand for all reasonable fees and reasonable
out-of-pocket costs and expenses (including without limitation the reasonable
and actual fees and expenses of its counsel) incurred by the Administrative
Agent in connection with the negotiation, documentation and consummation of this
Agreement and the other documents executed in connection herewith and the
transactions contemplated hereby.
 


 
5

--------------------------------------------------------------------------------

 


10.           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE
PERFORMED ENTIRELY WITHIN SAID STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
11.           Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  To the extent permitted by applicable law, the Borrowers hereby
waive any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.
 
12.           Counterparts.  This Agreement may be executed in any number of
several counterparts, all of which shall be deemed to constitute but one
original and shall be binding upon all parties, their successors and permitted
assigns.  Delivery of an executed signature page of this Agreement by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually executed counterpart hereof.
 
13.           Entire Agreement.  The Credit Agreement as amended through this
Agreement embodies the entire agreement between the parties hereto relating to
the subject matter thereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter thereof.
 
14.           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
15.           No Third Party Reliance.  This Agreement is solely for the benefit
of the parties signatory hereto, their successors and permitted assigns.  No
waiver, consent or amendment pursuant to this Agreement may be relied upon by
any third parties.
 
16.           Release.  The Credit Parties hereby remise, release, acquit,
satisfy and forever discharge the Lenders, the Administrative Agent, the
Collateral Agent, and the L/C Issuer and their respective agents, employees,
officers, directors, predecessors, attorneys and all others acting or purporting
to act on behalf of or at the direction of the Lenders, the Administrative
Agent, the Collateral Agent, or the L/C Issuer of and from any and all manner of
actions, causes of action, suit, debts, accounts, covenants, contracts,
controversies, agreements, variances, damages, judgments, claims and demands
whatsoever, in law or in equity, which any of such parties ever had or now has
against the Lenders, the Administrative Agent, the Collateral Agent, and the L/C
Issuer their respective agents, employees, officers, directors, attorneys and
all persons acting or purporting to act on behalf of or at the direction of the
Lenders or the Administrative Agent (“Releasees”), for, upon or by reason of any
matter, cause or thing whatsoever arising from, in connection with or in
relation to the Credit Agreement or any of the other Loan Documents (including
this Agreement) through the date hereof.  Without limiting the generality of the
foregoing, the Credit Parties waive and affirmatively agree not to allege or
otherwise pursue any defenses, affirmative defenses, counterclaims, claims,
causes of action, setoffs or other rights they do, shall or may have as of the
date hereof, including, but not limited to, the rights to contest any conduct of
the Lenders, Administrative Agent or other Releasees on or prior to the date
hereof.
 


[Remainder of page intentionally blank; next page is signature page]
 


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.
 

 
BORROWERS:
 
JAMES RIVER COAL COMPANY
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
JAMES RIVER COAL SERVICE COMPANY
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
LEECO, INC.
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
TRIAD MINING, INC.
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
TRIAD UNDERGROUND MINING, LLC
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Member
   



 
7

--------------------------------------------------------------------------------

 





   




 
BLEDSOE COAL CORPORATION
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
JOHNS CREEK ELKHORN COAL CORPORATION
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
BELL COUNTY COAL CORPORATION
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
JAMES RIVER COAL SALES, INC.
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
BLEDSOE COAL LEASING COMPANY
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
BLUE DIAMOND COAL COMPANY
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President





 
8

--------------------------------------------------------------------------------

 





     
MCCOY ELKHORN COAL CORPORATION
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
   

 
 
 
 
 
 
 
 
 
 

 
 
9

--------------------------------------------------------------------------------

 





 
GUARANTORS:
 
BDCC HOLDING COMPANY, INC.
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
EOLIA RESOURCES, INC.
 
 
By:  /s/ Samuel M. Hopkins II    
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
SHAMROCK COAL COMPANY, INCORPORATED
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
JOHNS CREEK COAL COMPANY
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President
     
JOHNS CREEK PROCESSING COMPANY
 
 
By:  /s/ Samuel M. Hopkins
II                                                                
     Name:  Samuel M. Hopkins II
     Title: Vice President





 
10

--------------------------------------------------------------------------------

 





 
LENDER, ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
 
By:  /s/ Daniel T.
Eubanks                                                                
     Name:  Daniel T. Eubanks
     Title:    Duly Authorized Signatory
 
 

 
 
 
 
 
 
 
 
 
 
 


 
11

--------------------------------------------------------------------------------

 





 
LENDERS:
 
 
 
 
GE CAPITAL COMMERCIAL INC.
 
By: /s/ Allan Pagnotta_____________________
 
Name:  Allan Pagnotta
 
Title:    Duly Authorized Signatory
     
UBS LOAN FINANCE LLC
     
By: /s/ Irja R. Otsa________________________
 
Name:  Irja R. Otsa
 
Title:    Associate Director
     
By: /s/ April Varner-Nanton________________
 
Name:  April Varner-Nanton
 
Title:    Director

 
 
 
 
 
 
 
 
 
 

 
 
12

--------------------------------------------------------------------------------

 





 
L/C ISSUER:
 
 
UBS AG, STAMFORD BRANCH
 
 
 
By: /s/ Irja R. Otsa________________________
 
Name:  Irja R. Otsa
 
Title:    Associate Director
     
By: /s/ April Varner-Nanton_________________
 
Name:  April Varner-Nanton
 
Title:    Director



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------